UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) September 8, 2009 SOUTHWEST IOWA RENEWABLE ENERGY, LLC (Exact Name of Registrant as Specified in Its Charter) IOWA 000-53041 20-2735046 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10868 189th Street, Council Bluffs, Iowa 51503 (Address of Principal Executive Offices) (Zip Code) (712) 366-0392(Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events The Registrant issued a press release on September 8, 2009 regarding the appointment of Mr. Cahill as its Manager, President and CEO effective September 8, 2009. A copy of the press release has been filed with this Current Report on Form 8-K as Exhibit 99.1, and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Press Release dated September 8, 2009 from Southwest Iowa Renewable Energy, LLC regarding the appointment of Mr. Brian T. Cahill as General Manager, President and CEO. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 8, 2009 SOUTHWEST IOWA RENEWABLE ENERGY, LLC By: /s/James M. Lay James M. Lay Interim President and Chief Executive Officer Exhibit Index Exhibit NumberDescription 99.1Press Release dated September 8, 2009 from Southwest Iowa Renewable Energy, LLC regarding the appointment of Mr. Brian T. Cahill as General Manager, President and CEO.
